Citation Nr: 0023058	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to 
July 1971.  This is an appeal from a November 1997 
rating action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, 
that confirmed and continued a noncompensable 
evaluation for the veteran's bilateral hearing loss.  
In August 1998, the veteran testified at a hearing at 
the regional office before a hearing officer.  The 
veteran's case is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the 
claim for an increased rating for his bilateral 
hearing loss has been obtained by the RO.  

2. A VA audiological examination in October 1997 showed 
pure tone thresholds in four frequencies from 1,000 
to 4,000 Hertz that averaged 38 decibels in the 
veteran's service-connected right ear with a speech 
recognition of 88 percent, and averaged 29 decibels 
with a speech recognition of 80 percent in left ear, 
corresponding to Level II hearing in the right ear 
and Level III hearing in the left ear.

3. A VA audiological examination in March 2000 showed 
pure tone thresholds in the veteran's service-
connected right ear that averaged 41 decibels with a 
speech recognition of 84 percent and averaged 30 
decibels with a speech recognition of 80 percent, 
corresponding to Level II hearing in the right ear 
and Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.385, 
4.85-4.87a, Diagnostic Code 6100 (1998), prior to June 10, 
1999; 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100 (1999), 
effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  The Board notes that it has found the veteran's 
claim for an increased rating for the bilateral hearing loss 
to be "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  

Factual Background

By rating action in August 1971, the RO granted service 
connection for high tone deafness, and assigned it a 
noncompensable disability rating, on the basis that the 
separation examination showed a high frequency hearing loss.  

In July 1997, the veteran filed a claim with the VA 
contending that his hearing loss had become severe.  

When the VA examined the veteran in October 1997, he reported 
hearing loss since service in Vietnam, and then as a drill 
instructor with a lot of noise exposure on the rifle range.  
The veteran also reported periodic tinnitus in the left ear.  
(Service connection has been established for tinnitus, and 
the RO assigned it a 10 percent disability evaluation by a 
rating decision in June 2000.)  On VA audiological 
examination in October 1997, for the right ear, pure tone 
threshold levels in decibels were 15, 10, 10, 50 and 80 at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively, for 
an average of 38 decibels.  For the left ear, the threshold 
levels in decibels were 10, 10, 10, 55 and 40, respectively, 
at those frequencies for an average of 29 decibels.  Speech 
discrimination ability was 88 percent for the right ear, and 
80 percent for the left ear.  The diagnoses were hearing 
within normal limits in the right ear to 2,000 Hertz, with a 
mild to severe sensorineural hearing loss from 3,000 to 8,000 
Hertz.  The left ear showed hearing within normal limits to 
2,000 Hertz, with a mild to moderate sensorineural hearing 
loss from 3,000 to 8,000 Hertz.  Speech discrimination was 
good in quiet, bilaterally.  Tympanometry was within normal 
limits, bilaterally.  

By rating action in November 1997, the RO continued a 
noncompensable rating for the service-connected bilateral 
defective hearing.  

In April 1998, William M. Culp, M.D., reported that the 
veteran was most recently seen in January 1998; that he 
complained of clinical hearing loss with sound distortions 
particularly with background noise; that he had a significant 
noise exposure history in Vietnam with artillery and rife 
range gunfire; and that he experienced considerable tinnitus 
in a quiet environment.  Dr. Culp further reported that there 
was bilateral tympanosclerosis on examination and cerumen 
impaction, which was irrigated.  Audiometric assessment 
demonstrated "mild moderate" high frequency sensorineural 
hearing loss, with the right ear worse than the left, 
consistent with noise induced hearing loss resulting from 
noise exposure in Vietnam.  A hearing aid trial was 
recommended.  The physician included a copy of the veteran's 
January 1998 hearing test that showed pure tone thresholds in 
the right ear apparently as 15, 15, 15, 60 and 90 decibels at 
the 500, 1,000, 2,000, 3000 and 4,000 Hertz levels, 
respectively.  Pure tone thresholds in the left ear were 10, 
10, 10, 45 and 40 decibels at the 500, 1,000, 2,000, 3,000 
and 4,000 Hertz levels, respectively.  

In June 1998, the veteran expressed his contentions regarding 
disability compensation.  He requested that he be granted 
$87,000 (or VA's best offer) to compensate him for his 
hearing loss.  He noted that he had no hearing problems prior 
to Vietnam; that he is now unable to hear unless spoken to 
extremely loudly; that he is deprived of hearing soft, 
endearing words because he is unable to hear them unless they 
are shouted; and that, although he is employed, he believes 
that he is entitled to restitution for the loss he 
encountered during his service in Vietnam.  

During hearing testimony at the RO in August 1998, the 
veteran testified that his biggest problem is difficulty 
hearing what others are saying in any area where there are 
surrounding noises; that his hearing loss is worse in his 
right ear; and that he does not wear his hearing aid while 
working as a maintenance supervisor in a plant, 10-12 hours a 
day, seven days a week, because he is concerned that his 
hearing will be impaired by doing so even more than it is 
now.  

When the veteran was afforded a VA audiological examination 
in March 2000, for the right ear, pure tone threshold levels 
in decibels were 15, 15, 10, 60 and 80 at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz, respectively, for an average of 41 
decibels.  For the left ear, the threshold levels in decibels 
were 10, 10, 10, 55, and 40, respectively, at those 
frequencies for an average of 30 decibels.  Speech 
discrimination ability was 84 percent for the right ear and 
80 percent for the left ear.  The diagnostic findings were 
that the right ear showed hearing that was within normal 
limits from 250 to 2,000 Hertz with a mild to severe 
sensorineural hearing loss from 3000 to 8000 Hertz.  The left 
ear showed hearing that was within normal limits from 250 to 
2,000 Hertz with a mild to moderate sensorineural hearing 
loss from 3,000 to 8,000 Hertz.  Speech discrimination was 
described as good in quiet, bilaterally.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(1999).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran's 
hearing loss has been rated noncompensable pursuant to Code 
6100.  In this regard, the Board notes that, during the 
pendency of this appeal, VA issued new regulations for 
evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  But see 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Although new 
regulations were promulgated, the RO applied them in a rating 
decision of June 2000 that confirmed the noncompensable 
disability rating.  The veteran was afforded an opportunity 
to comment on the RO's action and did not choose to do so.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In any event, 
there has been no change in the substantive criteria directly 
affecting the veteran's claim.  

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased (compensable) evaluation for his hearing loss, 
the veteran must demonstrate a decrease in percentage of 
speech discrimination and/or an increase in average pure tone 
decibel loss.  As noted, the Board has compared the previous 
versions of Table VI and Table VII, and the new versions of 
these tables.  There has been no discernable change.  
Further, the Board finds that the revisions made to 38 C.F.R. 
§ 4.86 pertain to only exceptional patterns of hearing loss, 
and that consideration of these newly developed criteria 
would by no means change the outcome of the veteran's claim 
in this case.  In sum, the Secretary has stated that

"[t]he revisions of the sections addressing ear and other 
sense organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations.  We 
have explained above the reasons for the provisions of Sec. 
4.86.  The preamble erred in discussing these provisions as 
liberalizations.  Rather, they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment."  62 Fed. Reg. at 
25,202.

The results of the March 2000 examination by the VA indicate 
that there was an average pure tone threshold in the right 
ear of 41 decibels with speech recognition of 84 percent, and 
an average of 30 decibels with speech recognition of 80 
percent in the left ear.  Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, reflects that the 
veteran's right ear hearing acuity is at Level II and his 
left ear is at Level III.  The results of the October 1997 
examination by the VA indicate that the veteran had an 
average pure tone threshold in the right ear of 38 decibels 
with speech recognition of 88 percent, and an average of 29 
decibels with speech recognition of 80 percent in the left 
ear.  Evaluating these test scores based on Table VI found at 
38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity was at Level II and his left ear was at Level 
III.  

These levels of hearing acuity, as reflected on Table VII of 
38 C.F.R. § 4.85, are entitled to a noncompensable evaluation 
and no more.  In order to be assigned a 10 percent disability 
rating, the veteran would have to have Level II hearing in 
his better ear, and Level V hearing in his poorer ear.  None 
of the examination findings on VA or private examination 
reflect that level of disability.  

The Board has carefully considered the veteran's contentions 
as outlined above.  There is no provision for paying a lump 
sum to recipients of service-connected disability as 
requested by the veteran.  Further, the Rating Schedule 
provides the criteria for rating the disabilities and 
assigning compensation benefits.  Again, the criteria 
encompass what is termed the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  No specific compensation is provided based on an 
inability to hear soft, endearing comments.  Here, the 
objective evidence is at the crux of the matter and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.  

Further, the Board has carefully reviewed the entire record 
in this case, including the testimony presented by the 
veteran at the hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the matter of an 
increased rating for the service-connected bilateral hearing 
loss.  The preponderance of the evidence is clearly against 
the claim.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss is not established.  



____________________________
D. J. DRUCKER
Member, Board of Veterans' Appeals







